Order entered February 1, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01127-CV

                         IN THE INTEREST OF R.M., A CHILD

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-02593-2018

                                         ORDER
       We GRANT appellant’s January 31, 2019 past due motion for extension of time to file

appellant’s brief and ORDER appellant’s brief filed as of January 31, 2019. Appellees’ briefs

are due March 4, 2019.


                                                    /s/   DAVID J. SCHENCK
                                                          PRESIDING JUSTICE